U`l-l>~b-\[\)

\'.'JOO'--.]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26-

27
28

 

Case 2:15-cV-01350-JLR Document 649-37 Fiied 10131/18 Page 1 013

The Honerable J ames L. Rebart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION

SECURITIES AND EXCHANGE` Case NO. 2:15-0V~01350-JLR

COMMIS SION,
E'P ORDER APPROVING

Plaintiff, RECEIVER‘S RECOMMENDED
DISTRIBUTION PLAN AND
v. AUTHORIZATION TO PROCEED'WITH

CLOS[NG TASKS

PATH AMERICA, LLC; PATH AMERICA
SNOCO LLC; PATH AMERICA FARMER'S NOTED ON MOTION CALENDAR;
MARKET, LP; PATH AMERICA K]NGCO NOVEMBER 16, 2013

LLC; PATH AMERICA TOWER, LP; PATH
TOWER SEATTLE, LP; POTALA'TOWER

SEATTLE, LLC; and LC)BSANG DARGEY,

Defendants, -and,

POTALA SHORELINE, LLC; POTALA
VILLAGE KlRKLAND, LLC; DARGEY
DEVELOPMENT, LLC_; DARGEY
ENTERPRISES, LLC; PATH OTHELLO,
LLC; PATH FARMER'S MARKET, LLC; and
DARGEY HOLDINGS, LLC,

Relief D'e'fendants.

 

 

|'PRBP@S‘EB‘| OR])ER

This matter came before the Court on the Receiver's 1\/1011011 for Approval of Reeei\,&er\i
0 1
Recommended Distributien Plan and Authc)nzation to Proceed With Closing Tasks ("Motion"),

mut

filed by Miehae1 A Grassmueek, Ceurt- appointed receiver for Path America, LLC, et al

[PRoPosED] 0RDER APPROV|NG REcEl\/ER‘S

REGOMMENDED msTRlauTleN PLAN AHD AUTHeRleT10N

10 PRc)cEEe wlTH eLoslNe TASKS

Case No. 2:15-cv-01350-JLR

1141761.0111¢\ -1-

t1

C'/

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

Case 2:15-cV-01350-JLR Document 649-3 Filed 10131/18 Page 2 of 3

("Receiver"). The Receiver has completed processing of and obtained the Court's approval of the
allowed claims against the Receivership Entities submitted in accordance With summary claims
procedures a1so approved by this Cou;rt. The Receiver has liquidated or is in the process of
liquidating the remaining assets of the receivership estate, a judgment against the individual
defendant was entered and the receivers\hip entity consent judgments are in process. No pac
of 011\T12 1" person aar 201“11€…10\1“\ os\' .rv\ --M~VW_ RQCGRJPIB{Y\O’:\
heéourt, having consider d the Receiv?r s Mot on and all related submissions filed 1n

support of and in response thereto,_ and other pleadings filed in this action, hereby ORDERS as

follows:
1. The Receiver' s l\/Iotion 1s hereby GRANTED;
_h€re‘o`\b A<?@RB\|E»O) "
2. The Receiver' s Distribution Plark
3. T he Receiver is authorized to complete the remaining Worl< of the receivership set
forth in the Motion, including the filing of tax returns, preparation of the final accounting and tax

returns in anticipation of closing the receivership; and
4. The Receiver is authorized to file a motion seeking authority to distribute the
receivership proceeds along With the closing motions upon disposition of the Shoreline Property,

recovery of the Potala Vill-age settlement pro'ceeds, an ling of the final tax returns.

M&M

Hon James L Robart
fudge, United States District Court

l

 

 

Dated: "1"‘}¢1111'-1\¢\111@!` 101 ;'D..O\ §

[PROPOSED] ORDER- APPROV|NG RECE|VER'S

RECONI|V|ENDED D|STR|BUT|ON PLAN AND AUTHOR|ZAT|ON

TO PROCEED W|TH CLOSlNG TASKS

Case No, 2:15-cv-01350-JLR

1141762,01/1,1\ -2~

 

 

---)O\Ul-ldb~>E\-`J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2115~c\/-01350~JLR Document 649-3 Filed 10/31/18 Page 3 013

CERTIFICATE OF SERVICE
I hereby certify that on October 31, 2018, I caused the foregoing document to be
electronically filed with the Clerk of the Court using the CM/ECF system Which Will send

notification of.` the filing to all counsel of record

Dated: October 31, 2018 s/ Davi'd R. Zaro
David R. Zaro, Esq. #124334 (CA)
(Pro Hac Vi'ce Granteci Ocrober 26, 2015)

[PROPOSED] ORDER APPROV!NG RECE|VER'S

RECO|V|MENDED D!STRIBUT|ON PLAN AND AUTHORiZAT|ON

TO F'ROCEED W|TH CLOSING TASKS

Case No. 2:15-cv-01350"JLR

1141262.1)11LA -3-

 

 

